      Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :
                                   :            20-cr-188 (JSR)
          -v-                      :
                                   :            MEMORANDUM ORDER
RUBEN WEIGAND & HAMID AKHAVAN,     :
                                   :
     Defendants.                   :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Now before the Court is the Government’s letter motion in

limine, ECF No. 135 (“Gov’t Ltr.”), requesting that the Court rule

in advance of trial that certain exhibits qualify for the business

records exception to the hearsay rule pursuant to Federal Rule of

Evidence 803(6) and are, therefore, self-authenticating under Rule

902(11).     The motion is fully briefed.       See Akhavan Ltr. in Opp.,

ECF No. 140; Weigand Joinder to Akhavan Ltr. in Opp., ECF No. 143;

Gov’t Reply Ltr., ECF No. 148.            For the following reasons, the

Government’s motion is granted with regard to those exhibits for

which a custodian certification had been provided by the time the

Government    filed   its   motion   and   is   otherwise   denied   without

prejudice to being renewed once such certifications are provided.

                              LEGAL STANDARD

     Federal Rule of Evidence 803(6) provides that evidence is

“not excluded by the rule against hearsay” if it is




                                      1
      Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 2 of 8



     [a] record of an act, event, condition, opinion, or diagnosis
     [and] if:

          (A) the record was made at or near the time by — or
          from information transmitted by — someone with
          knowledge;

          (B) the record was kept in the course of a regularly
          conducted activity of a business, organization,
          occupation, or calling, whether or not for profit;

          (C) making the record was a regular practice of
          that activity;

          (D) all these conditions are shown by the testimony
          of the custodian or another qualified witness, or
          by a certification that complies with Rule 902(11)
          or (12) or with a statute permitting certification;
          and

          (E) the opponent does not show that the source of
          information or the method or circumstances of
          preparation indicate a lack of trustworthiness.

Federal Rule of Evidence 902(11) provides that

     [t]he original or a copy of a domestic record that meets the
     requirements   of   Rule  803(6)(A)-(C),   as  shown  by   a
     certification of the custodian or another qualified person
     that complies with a federal statute or a rule prescribed by
     the Supreme Court [is self-authenticating]. Before the trial
     or hearing, the proponent must give an adverse party
     reasonable written notice of the intent to offer the record
     -- and must make the record and certification available for
     inspection -- so that the party has a fair opportunity to
     challenge them.

     Introducing “testimonial” out-of-court hearsay violates the

Confrontation Clause, except in limited circumstances absent here.

See Crawford v. Washington, 541 U.S. 36 (2004).               However, a

business record properly admitted pursuant to Federal Rule of

Evidence 803(6) “cannot be testimonial because a business record



                                    2
      Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 3 of 8



is fundamentally inconsistent with what the Supreme Court has

suggested comprise the defining characteristics of testimonial

evidence,” United States v. Feliz, 467 F.3d 227, 233-34 (2d Cir.

2006), e.g., that the “primary purpose” of the evidence “is to

establish or prove past events potentially relevant to later

criminal prosecution,” Davis v. Washington, 547 U.S. 813, 822

(2006).    By the same token, courts across the country have held,

and this Court agrees, that a custodian’s certification pursuant

to Federal Rule of Evidence 902(11) is not testimonial. See, e.g.,

United States v. Yeley-Davis, 632 F.3d 673, 678 (10th Cir. 2011).

                                ANALYSIS

     The   Government   seeks    to       introduce   five   categories   of

purportedly self-authenticating documents under Rules 803(6) and

902(11), which it describes as follows:

     (1)   [what the Government categorizes as “Bank Account
           Records”];

     (2)   policies and rules of service maintained by banks
           and credit card companies, demonstrating that
           these entities prohibit customers and third-party
           business partners from utilizing their services
           and/or accounts for marijuana and other illegal
           transactions (“Policies and Rules”);

     (3)   data   maintained  by   third   party  companies,
           primarily   bank  and   credit   card  companies,
           regarding certain transactions processed by those
           entities (“Transaction Lists”);

     (4)   records    from    banks’   compliance             systems
           (“Compliance Records”); and




                                      3
      Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 4 of 8



     (5)    email   and       similar        communications        (“Email
            Records”).

Gov’t Ltr., ECF No. 135, at 4.          Defendants principally argue that

this motion is premature because the Government has not provided

custodian certifications for many of these documents, as required

by Rule 902(11).   Defendants also argue that the Email Records and

Transaction    Lists    are    not    self-authenticating.           The       Court

considers these arguments in turn.

     A. Custodian Certifications

     The Government concedes that it has only provided some of the

custodian certifications.       See Gov’t Ltr., Ex. A, ECF No. 135, at

8-9 (noting a dozen custodian certifications that are still “being

obtained”).    In fact, the defense claims that the Government has

not even produced all the exhibits listed in the Government’s

letter, let alone the corresponding certifications.                 See Akhavan

Ltr., ECF No. 140, at 1 n.1.            The defendants argue, therefore,

that the Government’s request is premature.                See Fed. R. Evid.

902(11)    (proponent   must    “make       the   record   and     certification

available   for   inspection     --    so    that   the    party    has    a   fair

opportunity to challenge them”).

     The Court agrees, to a point. Given how many times this trial

has been rescheduled, the Court is disappointed to see that the

Government has still not produced custodian certifications for

many of these exhibits.        However, the Court will grant the motion



                                        4
        Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 5 of 8



for exhibits concerning which the Government has timely produced

a custodian certification.       Furthermore, the motion is denied with

respect to those exhibits concerning which the Government has not

produced a custodian certification without prejudice to being

renewed once such a verification is produced.

       B. Email Records

       The Court begins with the Email Records.           The Government’s

letter references Email Records from only one entity: Eaze, the

online marijuana marketplace at the center of this case.                   The

Government has not complied with its obligations under Rule 902(11)

with respect to any Email Record.         See Gov’t Ltr. Ex. A, ECF No.

135, at 8-9.     For that reason alone, the motion is denied without

prejudice.

       However, assuming such a certification may yet be produced,

the Court notes for future guidance that the Email Records are

categorically distinct from the other documents identified in the

motion and raise unique issues.           Rule 803(6) only applies to a

record when “making the record was a regular practice of that

[regularly conducted business] activity.”         The mere fact that Eaze

requires its employees to send and receive emails, in general,

does    not   mean   that    every    Eaze   employee    email    is     self-

authenticating.      Put differently, Rule 803(6) speaks not of the

medium by which a record is recorded (e.g., email) but rather the

content of the record itself.        See, e.g., New World Trading Co. v.


                                      5
        Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 6 of 8



2 Feet Prods., Inc., No. 11 CIV. 6219 SAS, 2014 WL 988475, at *1

(S.D.N.Y. Mar. 13, 2014) (emails not admissible under Rule 803(6)

because they “contain unique and sporadic communications, not

created as a record of any regularly conducted business activity”)

(internal quotation marks omitted).            There is a Confrontation

Clause aspect to this inquiry, as well.         If the purpose of an Eaze

employee’s email was “to establish or prove past events potentially

relevant to later criminal prosecution,” Davis, 547 U.S. at 822,

then   the   defendants    must   be   permitted   to   cross-examine    the

declarant.     Without knowing more about the emails’ contents, the

Court cannot determine whether they are self-authenticating.

       For these reasons, the Government’s motion is denied without

prejudice with regard to the Email Records.

       C. Transaction Lists

       Defendants argue that the Transaction Lists cannot be self-

authenticated because they appear to have been created in response

to Government inquiries, rather than in the ordinary course of

business.     However, when a database is created in the ordinary

course of business, a list extracted from that database can be

properly self-authenticated as a business record, even if the list

itself was prepared for trial.         Potamkin Cadillac Corp. v. B.R.I.

Coverage Corp., 38 F.3d 627, 632 (2d Cir. 1994) (alterations in

original omitted) (“A business record may include data stored

electronically . . . and later printed out for trial so long as


                                       6
         Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 7 of 8



the original computer data compilation was prepared pursuant to a

business duty in accordance with regular business practice.”).

The certification must explain, of course, how the requested

information was extracted from the database.                           The defendants do

not object to the sufficiency of the custodial certifications

offered by the Government.                Therefore, as to Transaction Lists for

which the Government provided defendants a custodial certification

prior to the Government’s letter motion, the Court grants the

motion     and     finds     that         the       Transaction        Lists    are     self-

authenticating.          As to the remaining Transaction Lists, the Court

denies the motion without prejudice.

      D. Bank Account Records, Policies & Rules, and Compliance
         Records

      Defendants         offer   no       specific     reason     to    doubt    the   self-

authenticability of the Bank Account Records, Policies & Rules,

and Compliance Records identified by the Government.                           Indeed, they

even concede that they “may be willing to enter into a foundational

stipulation regarding certain of the enumerated financial records”

and bank policies.          Akhavan Ltr., ECF No. 140, at 3.                    Therefore,

the   Court    finds,      where      a    custodial     certification          was    timely

provided      to   the    defendants,           that   these    documents        are   self-

authenticating; otherwise, the motion is denied without prejudice.

      For the foregoing reasons, the Government’s letter motion,

ECF No. 135, is granted in part and denied in part without



                                                7
         Case 1:20-cr-00188-JSR Document 151 Filed 02/14/21 Page 8 of 8



prejudice.      The following exhibits are self-authenticating and

will not be excluded at trial based on the hearsay rule:             GX 2301,

2302, 2303-2308, 2404, 2406, 2420, 2509, 2602-2610, 2702-2704,

2705-2716, 2717, 3002, 3003, 3103, 3301, 3402-3404, 3503, 3504,

and 4301.     All other potential objections are, of course, reserved

for trial.

     SO ORDERED.

Dated:       New York, NY                       _______________________
             February 14, 2021                  JED S. RAKOFF, U.S.D.J.




                                       8
